           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 1 of 7




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: CLEARVIEW AI, INC., CONSUMER                                      MDL No. 2967
PRIVACY LITIGATION

                                   PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify a copy of the Response to the Motion of the
Clearview Defendants for Transfer of Actions, as set forth on the attached service list.

Dated September 8, 2020                    SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                            s/ Joseph P. Guglielmo
                                           Joseph P. Guglielmo
                                           Carey Alexander
                                           The Helmsley Building
                                           230 Park Avenue, 17th Floor
                                           New York, NY 10169
                                           Telephone: 212-223-6444
                                           Facsimile: 212-223-6334
                                           jguglielmo@scott-scott.com
                                           calexander@scott-scott.com

                                           Amber L. Eck
                                           Alreen Haeggquist
                                           Aaron M. Olsen
                                           Ian Pike
                                           HAEGGQUIST & ECK, LLP
                                           225 Broadway, Suite 2050
                                           San Diego, CA 92101
                                           Telephone: 619-342-8000
                                           Facsimile: 619-342-7878
                                           ambere@haelaw.com
                                           alreenh@haelaw.com
                                           ianp@haelaw.com


                                           Attorneys for Plaintiffs Burke and McPherson

                                           Melissa R. Emert
                                           STULL, STULL & BRODY
                                           6 East 45th Street
                                           New York, NY 10017
Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 2 of 7




                          Telephone: 954-341-556
                          Facsimile: 954-341-5531
                          memert@ssbny.com

                          Lynda J. Grant
                          THE GRANT LAW FIRM, PLLC
                          521 Fifth Avenue, 17th Floor
                          New York, NY 10175
                          Telephone: 212-292-4441
                          Facsimile: 212-292-4441
                          lgrant@grantfirm.com

                          Attorneys for Plaintiff Broccolino




                             2
           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 3 of 7




                                       SERVICE LIST

           IN RE: CLEARVIEW AI, INC., CONSUMER PRIVACY LITIGATION
                             MDL Docket No. 2967

By CM/ECF:

Clerk of the Panel
United States Judicial Panel on Multidistrict Litigation
Thurgood Marshall Federal Judiciary Building
One Columbus Circle, N.E., Room G-255, North Lobby
Washington, DC 20544-0005
(202) 502-2800

Carmean v. Macy’s Retail Holdings, Inc.; (N.D. Ill., 1:20-cv-4589)
Attorneys for Defendant Macy’s Retail Holdings, Inc.:

Daniel Reza Saeedi
Andrew Sean Murphy
Rachel L. Schaller
Taft Stettinius & Hollister LLP
111 E. Wacker Drive, Suite 2800
Chicago, IL 60601
312-840-4316
dsaeedi@taftlaw.com
amurphy@taftlaw.com
rschaller@taftlaw.com

Mutnick v. Clearview AI, Inc.; (N.D. Ill., No. 1:20-cv-00512)
Attorneys for Plaintiff David Mutnick:

Jonathan I. Loevy
Arthur R. Loevy
Michael I Kanovitz
Scott R. Drury
Elizabeth C. Wang
Loevy & Loevy
311 N. Aberdeen, 3rd FL
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
arthur@loevy.com
mike@loevy.com
drury@loevy.com
elizabethw@loevy.com




                                                3
           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 4 of 7




Marron v. Clearview AI, Inc.; (N.D. Ill., No. 1:20-cv-02989)
Attorneys for Plaintiffs Chris Marron and Maryann Daker:

Gary F. Lynch
Kyle A. Shamberg
Nicholas R. Lange
Katrina Carroll
Carlson Lynch, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222
(412)-322-9243
glynch@carlsonlynch.com
kshamberg@carlsonlynch.com
nlange@carlsonlynch.com
kcarroll@carlsonlynch.com

Thornley v. Clearview AI, Inc.; (N.D. Ill., No. 1:20-cv-03843)
Attorneys for Plaintiffs Melissa Thornley, Deborah Benjamin-Koller, and Josue Herrera:

Daniel Martin Feeney
Zachary Freeman
Miller Shakman Levine & Feldman LLP
180 North LaSalle Street
Suite 3600
Chicago, IL 60601
(312) 263-3700
dfeeney@millershakman.com
zfreeman@millershakman.com

Steven L. Bloch
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
(203) 325-4491
sbloch@sgtlaw.com

Brian Patrick O'Meara
Kevin M. Ford
Kevin R. Malloy
Forde & O'Meara LLP
111 West Washington Street, #1100
Chicago, IL 60602
(312) 641-1441
bomeara@fordellp.com
kforde@fordellp.com
kmalloy@fordellp.com



                                               4
           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 5 of 7




Roberson v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20-cv-03705)
Attorneys for Plaintiff Shelby Zelonis Roberson:

Steven T. Webster
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
(888) 987-9991
swebster@websterbook.com

Calderon v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20-cv-01296)
Attorneys for Plaintiffs Maria Calderon and Jennifer Rocio:

Joshua David Arisohn
Bursor & Fisher P.A.
888 Seventh Avenue
New York, NY 10019
(646) 837-7150
jarisohn@bursor.com

Frank S. Hedin
Hedin Hall LLP
Four Embarcadero Center, Suite 1400
San Francisco, CA 94104
(415) 766-3534
fhedin@hedinhall.com

Attorneys for Defendants Wynndalco Enterprises, LLC, Jose Flores, and David Andalcio:

Richard S. Reizen
Gould & Ratner
222 North LaSalle Street, Suite 300
Chicago, IL 60601
(312) 236-3003
rreizen@gouldratner.com

Attorneys for Defendant Clearview AI, Inc.:

Lee Wolosky
Andrew J. Lichtman
JENNER & BLOCK LLP
919 Third Avenue
New York, NY 10022
(212)891-1600




                                              5
           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 6 of 7




lwolosky@jenner.com
Alichtman@jenner.com

Howard S. Suskin
David P. Saunders
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654
Tel: (312) 222-9350

Floyd Abrams
Joel Kurtzberg
CAHILL GORDON & REINDEL LLP
80 Pine Street
New York, NY 10005
Tel: (212-701-3621
fabrams@cahill.com
Jkurtzberg@cahill.com

John et al. v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20-cv-03481)
Attorneys for Plaintiffs Dean John, Ryan Balfanz, Benjamin Jais, Rosemary Arias, andAimee
Albrecht:

Greg G. Gutzler
DICELLO LEVITT GUTZLER LLC
444 Madison Avenue, Fourth Floor
New York, NY 10022
Tel: 646-933-1000
ggutzler@dicellolevitt.com

Adam J. Levitt
Amy E. Keller
DICELLO LEVITT GUTZLER LLC
Ten North Dearborn Street, Eleventh Floor
Chicago, Illinois 60602
Tel: 312.214.7900
alevitt@dicellolevit.com
akeller@dicellolevitt.com

Eric H. Gibbs
David M. Berger
GIBBS LAW GROUP LLP
5050 14th Street, Suite 1110
Oakland, CA 94611
Tel: 510-350-9713
ehg@classlawgroup.com



                                             6
           Case MDL No. 2967 Document 24-1 Filed 09/08/20 Page 7 of 7




dmb@classlawgroup.com

James J. Pizzirusso
HAUSFELD LLP
1700 K Street NW, Suite 650
Washington, DC 20006
Tel: (202) 540-7200
jpizzirusso@hausfeld.com

Scott Martin
Steven M. Nathan
HAUSFELD LLP
33 Whitehall St., 14th Floor
New York, NY 10004
Tel: (646) 357-1100
smartin@hausfeld.com
snathan@hausfeld.com




                                       7
